Citation Nr: 0719304	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection and assigned an initial 50 percent rating for 
PTSD, effective October 21, 2002.  

During the pendency of this appeal, in a November 2003 rating 
decision, the RO granted the veteran's claim for a total 
disability rating due to individual unemployability (TDIU), 
effective August 1, 2003. 

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all action needed to fairly adjudicate the claims on appeal 
has not been accomplished.

The veteran last underwent a VA PTSD examination in February 
2004.  Since that time, the veteran asserts, through his 
representative, that his circumstances have changed.  In this 
regard, in the May 2007 written brief, the veteran's 
representative reported that the veteran argues that his 
condition has worsened since his last VA examination and that 
he is unable to work.  Under these circumstances, the Board 
finds that contemporaneous medical findings are warranted.  
See 38 U.S.C.A. § 5103 (West 2002).  Accordingly, the RO 
should arrange for the veteran to undergo a VA PTSD 
examination, by a psychiatrist, at an appropriate VA medical 
facility. The veteran is hereby advised that a failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claim for a higher initial rating.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility. 

The most recent VA treatment records from the Durham VAMC are 
dated in October 2003.  The RO should specifically request 
psychiatric treatment records from the Durham VAMC since 
October 2003.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award. While on 
remand the veteran must be provided with notice complaint 
with Dingess.




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should obtain all pertinent 
records of psychiatric treatment from the 
VAMC in Durham, North Carolina, dated 
from October 2003 to the present.  

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA PTSD examination 
by a VA psychiatrist, at an appropriate 
VA medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  

The examiner should clearly report all 
symptoms attributed to the service-
connected PTSD and should comment on the 
severity of the veteran's symptoms.  The 
examiner should clearly explain how the 
veteran's PTSD affects the veteran's 
social and occupational adaptability.  
Pertaining to the veteran's PTSD, The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the present and for the past year, as 
well as an explanation of what each score 
means.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268   
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 50 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its 
consideration of whether "staged rating," 
pursuant to the Fenderson case, cited to 
above, is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



